
	
		I
		112th CONGRESS
		1st Session
		H. R. 1514
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Ms. Berkley (for
			 herself and Mr. Engel) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To limit United States assistance to Egypt unless Egypt
		  is honoring its commitments under the 1979 peace treaty between Egypt and
		  Israel.
	
	
		1.Limitation on United States
			 assistance to EgyptNo funds
			 made available for assistance to Egypt may be obligated or expended unless the
			 President determines and certifies to Congress that Egypt is honoring its
			 commitments under the 1979 peace treaty between Egypt and Israel.
		
